DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney David Toma on 3/22/21.

Claims 1, 4-6, 13, 15, and 17 have been amended as follows: 
1. (currently amended) An apparatus, comprising: a foot mat; a depth sensing camera; an elevated foot platform adapted to reduce or prevent rotational movement of a foot; a processor communicatively coupled to the depth sensing camera, the processor configured to calculate a circumference of a user's leg based on data collected from the depth sensing camera while the user has one foot positioned on the foot mat and another foot positioned on the elevated foot platform, the processor further configured to select a recommended product for  a knee of the user or an ankle of the user from among a set of pre- manufactured candidate products for knees or ankles based at least in part on the circumference of the user's leg; and an output device configured to display information received from the processor, the information identifying the recommended product to the user. 

4. (currently amended) The apparatus of claim 3, wherein the processor is configured to calculate an arch index of  a user's foot, and to select a recommended product for the user's foot from among a set of pre-manufactured candidate products for feet based at least in part on the plurality of pressure measurements and the arch index. 

5. (currently amended) The apparatus claim 1, wherein the processor is configured to infer the location of a leg joint of the user and to calculate the circumference of the user's leg at a target distance from the inferred location of the leg joint. 

6. (currently amended) The apparatus claim 1, wherein the processor is configured to calculate the circumference of the user's leg while the user is in a first standing position and while the user is in a side standing position relative to the depth sensing camera, and wherein the processor is further configured to combine the calculation of the circumference of the user’s leg while the user is in the first standing position and the calculation of the circumference of the user’s leg while the user is in the side standing position to calculate a more accurate circumference of the leg. 


13. (new) A method of identifying a pre-manufactured candidate product for a user, the method comprising: calculating a circumference of a user's leg based on data collected from a depth sensing camera while the user has one foot positioned on a foot mat and  another foot positioned on an elevated foot platform; selecting a recommended product for  a knee of the user or an ankle of the user from among a set of pre- manufactured candidate products for knees or ankles based at least in part on the calculated circumference of the user's leg; and displaying the recommended product for the user on an output device. 

15. (new) The method of claim 14, further comprising calculating an arch index of  a user's foot and selecting a recommended product for the user's foot from among a set of pre- manufactured candidate products for feet based at least in part on the plurality of pressure measurements received from the foot mat and the calculated arch index. 

17. (new) The method of claim 13, further comprising calculating the circumference of the user's leg while the user is in a first standing position and while the user is in a side standing position relative to the depth sensing camera, wherein the calculations in the first standing position and the second standing position are combined to calculate a more accurate circumference of the leg. 

Allowable Subject Matter
According to the above Examiner’s amendments, claims 1-6 and 13-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a system and method for identifying a set of recommended foot .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791